DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the application filed 01/29/2019.  Claims 1-16 were canceled; claims 17-28 are presently pending and are presented for examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS was considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, with respect to claim 17, the (1) changing from a self-driving mode into a manual driving mode based on a driver gesture; (2) releasing a spring-loaded dummy pedal in response to the change from the self-driving mode into the manual-driving mode; and (3) controlling the acceleration and/or deceleration of the 
Likewise, with regards to claim 23 the (1) the control unit programmed to: monitor a footwell of the motor vehicle with a gesture recognition device; (2) change from a self-driving mode into a manual driving mode based on a driver gesture; (3) release a spring-loaded dummy pedal from a recess in response to the change from the self-driving mode into the manual-driving mode; and (4) control the acceleration and/or deceleration of the vehicle based on the driver's foot position on the released dummy pedal must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 18-19 and 24-28 are rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

As per Claim 18:  Claim 18 depends upon claim 17 which includes the limitations: changing from a self-driving mode into a manual driving mode based on a driver gesture and releasing a spring-loaded dummy pedal in response to the change from the self-driving mode into the manual-driving mode.  Per claim 17, the step/action/event of releasing a spring-loaded dummy pedal occurs after a driver gesture which caused the changing from a self-driving mode into a manual driving mode.  However, claim 18 recites wherein the driver gesture is an indicative of initiated emergency braking and per claim 17 the dummy pedal is in a non-released positon before the gesture of emergency braking.  See Benmimoun et al. US PGPub 2019/024068 A1 [0048] (“In operation, the gesture recognition device 6 continuously monitors the footwell 4 of the motor vehicle 2 and checks whether the specified gesture is present, i.e., whether a brake pedal operation and/or a gas pedal operation is present.  For example, the specified gesture can be indicative of initiated emergency braking.”), [0052] (The gesture recognition device 6 detects the position of the driver's right foot or the position of the first pedal 10a and/or the position of the second pedal 10b for this purpose and determines therefrom 

As per Claim 19:  Claim 19 also depends upon claim 17 and recites wherein the driver gesture corresponds to an operating movement of a brake pedal operation and/or a gas pedal operation.  However, per claim 17 the dummy pedal is in a non-released positon before the gesture of brake pedal operation and/or a gas pedal operation.  See [0012] (“The gesture can be a rapid or abrupt forward movement of the driver's right or left foot in order to operate a brake pedal or a gas pedal.”), [0018] (“the specified gesture corresponds to an operating movement for brake pedal operation and/or gas pedal operation.”), [0039] (“A gesture to be detected can be a rapid or abrupt forward movement of the driver's right foot in order to operate a brake pedal or a gas pedal.”), [0048] (“In operation, the gesture recognition device 6 continuously monitors the footwell 4 of the motor vehicle 2 and checks whether the specified gesture is present, i.e., whether a brake pedal operation and/or a gas pedal operation is present.”), [0049] (“If a brake pedal operation and/or a gas pedal operation are present, a change from the self-driving mode into the manual driving mode is carried out in a first sub-step. In other words, an initial brake pedal operation and/or a gas pedal operation triggers the change from the self-driving mode into the manual driving mode.”).

	As per Claims 24-25:  Both claims 24 and 25 depend upon claim 23.  Claim 23 is an apparatus claim which recites limitations analogous to claim 17, a method claim.  Claim 23 (“a control unit programmed to: . . . change from a self-driving mode into a manual driving mode based on a driver gesture; release a spring-loaded dummy pedal from a recess in response to the change from the self-driving mode into the manual-driving mode.).  Further, claim 24 includes limitations analogous to claim 18 and claim 19 includes limitations analogous to claim 25.  For the reasons give above with respect to claims 18 and 19, claims 24 and 25 are also rejected under 35 U.S.C. § 112(d) or pre-AIA  35 U.S.C. § 112, 4th paragraph, as being of improper dependent form.

Also as per Claims 26-28: Claims 26 and 27 depend upon claim 23 and claim 28 depend upon claim 27.  Claim 26 preamble recites [t]he method as claimed in claim 23; claim 27 preamble recites [t]he method as claimed in any one of claims 23, and claim 28 preamble recites [t]he method as claimed in claim 27.  However, claim 23 is an apparatus claim [a] vehicle comprising: . . .; therefore, claims 26-28 are improper dependent claims.

	Regarding Claims 18-19 and 24-25: the Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 17-28 are rejected under 35 U.S.C. § 103 as being unpatentable over Diaz-Jimenez et al. US 2016/0090104 A1 (“Diaz-Jimenez”) in view of Nakasu et al. US 2018/0074491 (“Nakasu”) and Hansmann US 2019/0176785 A1 (“Hansmann”).

As per Claim 17:  Diaz-Jimenez discloses [a] method for operating a self-driving motor vehicle [at least see Diaz-Jimenez abstract; ¶¶ 3 disclosing a touch free vehicle control system having a controller that is capable of controlling an accelerator and a brake of a vehicle], comprising: 
monitoring a footwell of the motor vehicle with a gesture recognition device [at least see Diaz-Jimenez FIG. 3; ¶¶ 14, 21-22 disclosing a gesture detection device that detects the position of the driver's appendage; within the range of movement wherein gesture detection device and one or more touchless sensors may include a combination of sensors and may particularly include a Leap Motion.RTM. device, charge couple device, infrared sensors, digital cameras, motion detectors, and combinations thereof]; . . .
controlling the acceleration and/or deceleration of the vehicle based on the driver's foot position on the released dummy pedal [at least see Diaz-Jimenez FIG. 6; ¶¶ 3-4, 15-16, 19-21; clm 7 which discloses a touch free vehicle control system having a controller that is capable of controlling an accelerator and a brake of a vehicle wherein the system is used in connection with foot or finger pedals that are spring loaded and capable of moving between two points to define a range of motion or a specific gesture; and where a first one of the said two or more foot pedals is interpreted by said controller to define a range of movement for an accelerator pedal and a second of said two or more foot pedals is interpreted by said controller to be a range of movement for a brake pedal, wherein depressing the accelerator causes said controller to cause acceleration of said vehicle and depressing the brake pedal causes said controller cause braking of said vehicle based solely on said position of said foot in said range of movement].
Diaz-Jimenez does not specifically disclose: a self-driving motor vehicle
changing from a self-driving mode into a manual driving mode based on a driver gesture; 
releasing a spring-loaded dummy pedal in response to the change from the self-driving mode into the manual-driving mode.
However, Nakasu teaches a self-driving motor vehicle [at least see Nakasu FIG. 1; ¶¶ 16-17 which teaches autonomous driving] and 
changing from a self-driving mode into a manual driving mode based on a driver gesture [at least see Nakasu FIG. 1; ¶¶ 17, 32-33, 69 which teaches switching from autonomous driving mode to manual driving mode based on driver gesture such as making a gesture to hold the steering wheel].
As a result, Diaz-Jimenez discloses a touch free vehicle accelerator and braking control system and Nakasu teaches switching a vehicle from a self-driving mode to a manual mode based on a driver’s gesture.  Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to use the gesture vehicle control pedal system taught by modify Diaz-Jimenez for a self-driving vehicle as taught by Nakasu and to switch from self-driving mode to manual mode as also taught by Nakasu so that the vehicle operator can easily and rapidly switch from self-drive mode to manual mode without the need for using a selector switch when there is a risk of collision [Nakasu ¶¶ 5-6, 17].
Hansmann teaches releasing a . . . pedal in response to the change from the self-driving mode into the manual-driving mode [at least see Hansmann ¶ 24 which teaches “[w]hen the autonomous driving mode is deactivated . . . the brake pedal 18 is released by the booster 30, returning to the biased position so that the brake pedal 18 is again presented for driver use in the extended position].
As a result, Diaz-Jimenez discloses a touch free vehicle accelerator and braking control system and Hansmann teaches stowing the brake pedal when the vehicle is in a self-driving mode and presenting the pedal to the driver when the vehicle is switched to a manual driving mode.  Therefore, it would have been obvious to a person of ordinary skill in the art on or before  spring-loaded dummy pedal(s) disclosed Diaz-Jimenez when the vehicle is in the self-driving mode and present the pedals to the driver when the vehicle switches to the manual mode as taught by Hansmann in order to avoid accidental depression of the pedal by the driver and to provide additional leg room for the driver when the vehicle is operating in a self-driving mode [Hansmann ¶ 21].

As per Claim 18: Diaz-Jimenez in combination with Nakasu and Hansmann discloses [t]he method as claimed in claim 17, and Nakasu further teaches wherein the driver gesture is an indicative of initiated emergency braking [at least see Nakasu ¶ 17 which teaches “Normally, the user does not hold a steering wheel during autonomous driving.  However, when the mobile object 1 is highly likely to collide with a wall or another vehicle, the user has to instantly switch autonomous driving to manual driving which enables a driving operation by the user.  Hence, this embodiment will describe the information processing device 2 which enables the user to switch autonomous driving to manually driving when a need arises during autonomous driving.”].
As a result, Diaz-Jimenez discloses a touch free vehicle accelerator and braking control system and Nakasu teaches switching a vehicle from a self-driving mode to a manual mode based on a driver’s gesture.  Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to use the gesture vehicle control pedal system taught by modify Diaz-Jimenez for a self-driving vehicle as taught by Nakasu and to switch from self-driving mode to manual mode as also taught by Nakasu so that the vehicle operator can easily and rapidly switch from self-drive mode to manual mode without the need for using a selector switch when there is a risk of collision [Nakasu ¶¶ 5-6, 17].

As per Claim 19: Diaz-Jimenez in combination with Nakasu and Hansmann discloses [t]he method as claimed in claim 17, and Diaz-Jimenez further discloses wherein the driver gesture corresponds to an operating movement of a brake pedal operation and/or a gas pedal operation [at least see Diaz-Jimenez FIG. 3; ¶¶ 4, 9, 17, 22 which discloses a touch free vehicle control system used in connection with a foot pedal.].

As per Claim 20: Diaz-Jimenez in combination with Nakasu and Hansmann discloses [t]he method as claimed in claim 17, and Diaz-Jimenez further discloses wherein the spring-loaded dummy pedal includes an acceleration pedal and a brake pedal and the controlling acceleration is based position of the driver's foot relative to the acceleration pedal and controlling deceleration is based on position of the driver's foot relative to the brake pedal [at least see Diaz-Jimenez FIG. 6; ¶¶ 3-4, 15-16, 19-21; clm 7 which discloses a touch free vehicle control system having a controller that is capable of controlling an accelerator and a brake of a vehicle wherein the system is used in connection with foot or finger pedals that are spring loaded and capable of moving between two points to define a range of motion or a specific gesture; and where a first one of the said two or more foot pedals is interpreted by said controller to define a range of movement for an accelerator pedal and a second of said two or more foot pedals is interpreted by said controller to be a range of movement for a brake pedal, wherein depressing the accelerator causes said controller to cause acceleration of said vehicle and depressing the brake pedal causes said controller cause braking of said vehicle based solely on said position of said foot in said range of movement.].

As per Claim 21:  Diaz-Jimenez in combination with Nakasu and Hansmann discloses [t]he method as claimed in claim 17, and Diaz-Jimenez further discloses wherein, in the manual-driving mode, at least one operating variable of the motor vehicle is varied as a function of the driver gesture [at least see Diaz-Jimenez FIG. 6; ¶¶ 3-4, 15-16, 19-21; clm 7 which discloses a .

As per Claim 22: Diaz-Jimenez in combination with Nakasu and Hansmann discloses [t]he method as claimed in claim 21, and Diaz-Jimenez further discloses wherein the operating variable is a deceleration and/or acceleration of the motor vehicle [at least see Diaz-Jimenez which discloses].

As per Claim 23:  Diaz-Jimenez discloses [a] vehicle [at least see Diaz-Jimenez abstract; ¶¶ 3 disclosing a touch free vehicle control system having a controller that is capable of controlling an accelerator and a brake of a vehicle], comprising: 
a driver seat [at least see Diaz-Jimenez FIGS. 1-2];
a footwell vehicle-forward of the driver seat [at least see Diaz-Jimenez FIGS. 1-3];
a spring-loaded dummy pedal in the footwell [at least see Diaz-Jimenez FIG. 3; ¶ 22]; and
a control unit [at least see Diaz-Jimenez Abstract; ¶ 3 which discloses a touch free vehicle control system having a controller that is capable of controlling an accelerator and a brake of a vehicle] programmed to 
monitor a footwell of the motor vehicle with a gesture recognition device [at least see Diaz-Jimenez FIG. 3; ¶¶ 14, 21-22 disclosing a gesture detection device that detects the position of the driver's appendage; within the range of movement wherein gesture detection device and one or more touchless sensors may include a combination of sensors and may particularly include a Leap Motion.RTM. device, charge couple device, infrared sensors, digital cameras, motion detectors, and combinations thereof]; . . .
control the acceleration and/or deceleration of the vehicle based on the driver's foot position on the released dummy pedal [at least see Diaz-Jimenez FIG. 6; ¶¶ 3-4, 15-16, 19-21; clm 7 which discloses a touch free vehicle control system having a controller that is capable of controlling an accelerator and a brake of a vehicle wherein the system is used in connection with foot or finger pedals that are spring loaded and capable of moving between two points to define a range of motion or a specific gesture; and where a first one of the said two or more foot pedals is interpreted by said controller to define a range of movement for an accelerator pedal and a second of said two or more foot pedals is interpreted by said controller to be a range of movement for a brake pedal, wherein depressing the accelerator causes said controller to cause acceleration of said vehicle and depressing the brake pedal causes said controller cause braking of said vehicle based solely on said position of said foot in said range of movement].
Diaz-Jimenez does not specifically disclose: 
change from a self-driving mode into a manual driving mode based on a driver gesture; 
release a spring-loaded dummy pedal from a recess in response to the change from the self-driving mode into the manual-driving mode. 
However, Nakasu teaches change from a self-driving mode into a manual driving mode based on a driver gesture [at least see Nakasu FIG. 1; ¶¶ 17, 32-33, 69 which teaches switching from autonomous driving mode to manual driving mode based on driver gesture such as making a gesture to hold the steering wheel].

Hansmann teaches release a . . . pedal from a recess in response to the change from the self-driving mode into the manual-driving mode [at least see Hansmann ¶ 24 which teaches “[w]hen the autonomous driving mode is deactivated . . . the brake pedal 18 is released by the booster 30, returning to the biased position so that the brake pedal 18 is again presented for driver use in the extended position].
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to use the gesture vehicle control pedal system taught by modify Diaz-Jimenez for a self-driving vehicle as taught by Nakasu and to stow the spring-loaded dummy pedal(s) disclosed Diaz-Jimenez when the vehicle is in the self-driving mode and present the pedals to the driver when the vehicle switches to the manual mode as taught by Hansmann in order to avoid accidental depression of the pedal by the driver and to provide additional leg room for the driver when the vehicle is operating in a self-driving mode [Hansmann ¶ 21].  

As per Claim 24: Diaz-Jimenez in combination with Nakasu and Hansmann discloses [t]he vehicle as claimed in claim 23, and Nakasu further teaches wherein the driver gesture is an indicative of initiated emergency braking [at least see Nakasu ¶ 17 which teaches “Normally, the user does not hold a steering wheel during autonomous driving.  However, when the mobile object 1 is highly likely to collide with a wall or another vehicle, the user has to instantly switch autonomous driving to manual driving which enables a driving operation by the user.  Hence, .
As a result, Diaz-Jimenez discloses a touch free vehicle accelerator and braking control system and Nakasu teaches switching a vehicle from a self-driving mode to a manual mode based on a driver’s gesture.  Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claimed invention to use the gesture vehicle control pedal system taught by modify Diaz-Jimenez for a self-driving vehicle as taught by Nakasu and to switch from self-driving mode to manual mode as also taught by Nakasu so that the vehicle operator can easily and rapidly switch from self-drive mode to manual mode without the need for using a selector switch when there is a risk of collision [Nakasu ¶¶ 5-6, 17].

As per Claim 25: Diaz-Jimenez in combination with Nakasu and Hansmann discloses [t]he vehicle as claimed in claim 23, and wherein the driver gesture corresponds to an operating movement of a brake pedal operation and/or a gas pedal operation [at least see Diaz-Jimenez FIG. 3; ¶¶ 4, 9, 17, 22 which discloses a touch free vehicle control system used in connection with a foot pedal.].

As per Claim 26: Diaz-Jimenez in combination with Nakasu and Hansmann discloses [t]he method as claimed in claim 23, and Diaz-Jimenez further discloses wherein the spring-loaded dummy pedal includes an acceleration pedal and a brake pedal and the controlling acceleration is based position of the driver's foot relative to the acceleration pedal and controlling deceleration is based on position of the driver's foot relative to the brake pedal [at least see Diaz-Jimenez FIG. 6; ¶¶ 3-4, 15-16, 19-21; clm 7 which discloses a touch free vehicle control system having a controller that is capable of controlling an accelerator and a brake of a vehicle wherein the system is used in connection with foot or finger pedals that are spring .

As per Claim 27:  Diaz-Jimenez in combination with Nakasu and Hansmann discloses [t]he method as claimed in claim 23, and Diaz-Jimenez further discloses wherein, in the manual-driving mode, at least one operating variable of the motor vehicle is varied as a function of the driver gesture [at least see Diaz-Jimenez FIG. 6; ¶¶ 3-4, 15-16, 19-21; clm 7 which discloses a touch free vehicle control system having a controller that is capable of controlling an accelerator and a brake of a vehicle wherein the system is used in connection with foot or finger pedals that are spring loaded and capable of moving between two points to define a range of motion or a specific gesture; and where a first one of the said two or more foot pedals is interpreted by said controller to define a range of movement for an accelerator pedal and a second of said two or more foot pedals is interpreted by said controller to be a range of movement for a brake pedal, wherein depressing the accelerator causes said controller to cause acceleration of said vehicle and depressing the brake pedal causes said controller cause braking of said vehicle based solely on said position of said foot in said range of movement.].

As per Claim 28: Diaz-Jimenez in combination with Nakasu and Hansmann discloses [t]he method as claimed in claim 27, and Diaz-Jimenez further discloses wherein the operating variable is a deceleration and/or acceleration of the motor vehicle [at least see Diaz-Jimenez which discloses].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN P MAHNE/Primary Examiner, Art Unit 3668